Opinion of September
3, 2009 Withdrawn.  Dismissed and Substitute Memorandum Opinion filed November 5,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00581-CR
NO. 14-09-00582-CR
____________
 
DWIGHT LEON DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 1179010 &
1182639
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a plea of guilty to two counts of
aggravated robbery with a deadly weapon.  Appellant and the State agreed that
appellant=s punishment would not exceed confinement in prison for more than 30
years.  In accordance with the terms of this agreement with the State, the
trial court sentenced appellant on June 26, 2009, to confinement for 30 years
in the Institutional Division of the Texas Department of Criminal Justice for
each offense.  Appellant filed a timely, written notice of appeal in each case 
We dismiss the appeals.  
In each case the trial court entered a certification of the
defendant=s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification for each case is
included in the records on appeal.  See Tex. R. App. P. 25.2(d).  The records supports the trial
court=s certifications.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b).